 

UNITED STATES DISTRICT COURT . |
SOUTHERN DISTRICT OF CALIFORNIA | NOV 8 2019

eaten Ee _l

UNITED STATES OF AMERICA, SOUTHERN DIS Pugh See EA

0
Case No. 19CR4634-pMS_5-) ene

hPL ES a

 

 

 

Plaintiff,
VS.

. JUDGMENT OF DISMISSAL
ROSA MIRIAM TORRES-LOPEZ,

- Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
‘granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice;
or

the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

Hoo # oO 0

the jury has returned its verdict, finding the defendant not guilty;

x

of the offense(s) as charged in the Information:

18 USC 1546(a)

 

 

  

 

 

Dated: 11/8/2019

   

- Hon. Dana M. Sabraw
United States District Judge
